FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.84(l). It is unclear if a reference number in Fig. 2a is “24” or “2H”. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. The reference number is difficult to discern.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20, 25-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202012012743 (Gaus) in view of Tadych et al. (U.S. Patent Application Pub. No. 2013/0220766).
Regarding claim 18, DE 202012012743 discloses a drive device for a solid bowl screw centrifuge comprising: a motor 4, wherein a drum 2 of the solid bowl centrifuge is rotatable by the motor; a transmission 12 connected to the motor; and a cooling device 67, wherein the transmission is coolable by the cooling device, wherein the cooling device is an annular body which is mounted on the transmission, wherein the annular body has an air guiding device 68, and wherein air is directable radially inward onto a 
Tadych et al. discloses a cooling device 136, wherein the transmission 117 is coolable by the cooling device, wherein the cooling device is an annular body 152 which is mounted on the transmission and fastened on the transmission (para. [0021]), wherein the annular body has an air guiding device 156, and wherein air is directable radially inward onto a surface of the transmission by the air guiding device (paras. [0021]-[0026]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of DE 202012012743 with the cooling device fastened on the transmission taught by Tadych et al. for the purpose of cooling a transmission with spatial constraints and without generating additional heat loads (paras. [0002]-[0005]).
Regarding limitations recited in Claim 18 which states the intended use of the invention (e.g., “for a solid bowl screw centrifuge”), such an intended use has not been afforded any patentable weight because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647; In re Sebald, 122 USPQ 527; In re Lemin et al., 140 USPQ 273; In re Sinex, 135 USPQ 302; In re Pearson, 181 USPQ 641. Said claim language is merely a statement of intended use which imparts no structure to the claimed apparatus.  It is well settled that the intended use of an apparatus is not germane to its patentability.  In re Self, 671 F.2d 1344, 213 USPQ 1 In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).
Furthermore, it is noted that it is unclear if “a drum of the solid bowl screw centrifuge” is positively recited in claim 18, since the preamble of said claim recites a drive device and the phrase “for a solid bowl screw centrifuge” is considered intended use. For examination purpose, the examiner considers “a drum of the solid bowl screw centrifuge” not to be positively recited structure.
Regarding claim 19, DE 202012012743 discloses wherein the annular body has a plurality of air guiding devices 68 (Fig. 9).
Regarding claim 20, DE 202012012743 discloses wherein the annular body has a ring and wherein the ring is a radially oriented annular disk (Fig. 9).
Regarding claim 25, DE 202012012743 discloses wherein the annular body has a ring and wherein the ring is a radially oriented annular disk (Fig. 9), but does not specifically disclose wherein the ring defines a cutout through which the air can escape axially from the annular body.
Tadych et al. discloses wherein the annular body has a plurality of air guiding devices 156; wherein the annular body 152 has a ring and wherein the ring is a radially oriented annular disk (para. [0022]) and wherein the ring defines a cutout (between elements 157a) through which the air can escape axially from the annular body (Fig. 3B). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of DE 202012012743 with the cooling device fastened on the transmission taught by Tadych 
Regarding claim 26, DE 202012012743 discloses wherein the annular body has a ring that is a radially oriented annular disk and wherein the air guiding device 68 is formed on the ring (Fig. 9). 
Regarding claim 27, DE 202012012743 discloses wherein the air guiding device has a first air deflection plate (baffles of the inlet slots 68) and a second air deflection plate (baffles of the outlet slots 69), wherein the first and second air deflection plates are disposed circumferentially distributed on a first side of the ring or are respectively disposed circumferentially distributed on the first side of the ring and a second side of the ring (Fig. 9).
Regarding claim 28, DE 202012012743 discloses wherein the first and second air deflection plates each have a first section and a second section, wherein the first section is oriented more in a circumferential direction or more in a tangential direction than the second section, and wherein the second section is bent more in a radial direction than the first section (Fig. 9; each of the inlet and outlet slots has a baffle angled towards the surface of the transmission).
Regarding claim 29, DE 202012012743 discloses wherein the second section extends to the surface of the transmission (Fig. 9; each of the inlet and outlet slots has a baffle angled towards the surface of the transmission).
Regarding claim 30, DE 202012012743 discloses further comprising a secondary motor 11 and wherein the transmission 12 is connected to the secondary motor.
Regarding claim 31, DE 202012012743 does not specifically disclose wherein the air guiding device is a conical sheet metal ring, wherein a conical gap is formed between the transmission and the air guiding device, and wherein the air guiding device directs the air through the conical gap.
Tadych et al. discloses wherein the air guiding device 150 and/or 156 is a domed sheet metal ring, wherein a domed gap is formed between the transmission and the air guiding device, and wherein the air guiding device directs the air through the gap (paras. [0021] and [0022]; Fig. 3A-C), but does not teach that the air guiding device or the gap is conical. However, changes in shape between the prior art and the claimed invention is considered a matter of obvious design choice. In re Dailey
Regarding claim 34, DE 202012012743 discloses a solid bow screw centrifuge 1, comprising: a drum 2 and a screw 3; a first motor 4 and a second motor 11; a transmission 12, wherein the transmission is connected between the drum and the screw on a first side and the first motor and the second motor on a second side (Fig. 2); and a cooling device 67, wherein the transmission is coolable by the cooling device, wherein the cooling device is an annular body which is mounted on the transmission, wherein the annular body has an air guiding device, and wherein air is directable radially inward onto a surface of the transmission by the air guiding device (Fig. 9, lines 435-454 of machine translation), but does not disclose that the cooling device is fastened on the transmission. 
Tadych et al. discloses a cooling device 136, wherein the transmission is coolable by the cooling device, wherein the cooling device is an annular body 152 which is mounted on the transmission 117, wherein the annular body has an air guiding device 156, and wherein air is directable radially inward onto a surface of the transmission by the air guiding device (paras. [0021]-[0026]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifuge of DE 202012012743 with the cooling device fastened on the transmission taught by Tadych et al. for the purpose of cooling a transmission with spatial constraints and without generating additional heat loads (paras. [0002]-[0005]).

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202012012743 (Gaus) in view of Tadych et al. (U.S. Patent Application Pub. No. 2013/0220766), as applied to claim 18 above, and further in view of WO 2016168439 (Phillips).
Regarding claims 32 and 33, modified DE 202012012743 does not disclose wherein the transmission is an orbiting transmission; wherein the orbiting transmission is a planetary transmission.
WO 2016168439 discloses wherein the transmission is an orbiting transmission; wherein the orbiting transmission is a planetary transmission (para. [0004]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a planetary transmission such as the one taught by WO 2016168439 as the transmission of modified DE 202012012743 for the purpose of improving output torque and efficiency (Abstract).

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art does not disclose wherein the annular body has a plurality of rings that are each radially oriented annular disks, and wherein the plurality of air guiding devices are formed between two axially spaced apart rings of the plurality of rings; or wherein the annular body has a plurality of rings that are each radially oriented annular disks, wherein the air guiding device and at least two of the plurality of rings from a casing around the transmission, wherein the casing has an inlet and an outlet, and wherein the inlet is disposed radially farther from the transmission than the outlet.
	
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774